Citation Nr: 0816347	
Decision Date: 05/19/08    Archive Date: 05/29/08	

DOCKET NO.  05-00 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for testicular cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from August 1988 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the VA RO in Fort Harrison, Montana, that denied entitlement 
to the benefit sought.

A review of the record reveals that service connection is in 
effect for a number of disabilities, including the following:  
Myofascial pain syndrome, rated as 40 percent disabling; 
undiagnosed illness manifested by chronic cough, rated as 10 
percent disabling; undiagnosed illness manifested by 
gastrointestinal complaints, rated as 10 percent disabling; 
headaches due to head trauma, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; and chronic skin 
rash, rated as noncompensably disabling.  A combined 
disability rating of 60 percent has been in effect since 
September 1996.  


FINDING OF FACT

The veteran's testicular cancer, initially manifested years 
after service, is not shown by the preponderance of the 
competent clinical evidence to be related to his active 
service, or to service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for testicular cancer 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).








REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).

A review of the evidence of record reveals there has been 
essential compliance with the provisions of the VCAA.  By 
letter dated in May 2002, the veteran was informed as to what 
types of evidence were required for radiation claims.  In 
March 2004 he was again informed of his rights in the VA 
claims process.  He was told what the evidence had to show to 
establish entitlement to the benefit sought and he was 
informed as to what types of evidence or information was 
needed from him.  He was specifically informed that if he had 
any evidence in his possession that pertained to the claim, 
he was to send it to VA.  While the record shows he was not 
provided adequate notice of how disability ratings and 
effective dates are assigned, this defect is rendered moot by 
the denial of the claim.

With regard to assistance, the veteran's records have been 
referred to VA's Chief Public Health and Environmental 
Hazards Officer for an opinion as to whether his testicular 
cancer can be attributed to exposure to ionizing radiation in 
service.  The records were then reviewed by the Director of 
VA's Compensation and Pension Service as well.  There is no 
indication of the presence of any outstanding evidence with 
respect to the claim.  Thus, based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in the appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  In 
sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.

The Board also assures the veteran it has reviewed all the 
evidence in his claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  The Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal Criteria

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Further, where a veteran served continuously for ninety days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and cancer becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of active duty, such disease process shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for disability if it is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected when specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.209(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
does establish that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

For radiation presumptive service connection purposes 
pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a 
"radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as a veteran who while serving on active duty 
or on active duty for training or inactive duty training, 
participated in a radiation-risk activity."

There are five prescribed radiation risk activities:  (i) 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; (ii) the Occupation of 
Hiroshima or Nagasaki, Japan, by the United States Armed 
Forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; (iii) internment as a prisoner of war 
in Japan during World War II; (iv) presence during a total of 
at least 250 days before February 1, 1992, on the grounds of 
a gaseous diffusion plant located in Paducah, Kentucky, 
Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, 
Tennessee; or (v) service before January 1, 1974, on Amchitka 
Island, Alaska, if exposed to ionizing radiation in the 
performance of duty related to the Long Shot, Milrow, or 
Cannikin underground nuclear tests.  Id.

Diseases subject to presumptive service connection based on 
participation in a "radiation-risk activity" are the 
following:  (i) Leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myelomas; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gallbladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary glands; (xv) 
cancer of the urinary tract; (xvi) bronchial alveolar 
carcinoma; (xvii) cancer of the bones; (xviii) cancer of the 
brain; (xix) cancer of the colon; (xx) cancer of the lung; 
and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2) 
(2007).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for any given disability, the claim must 
nonetheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Thus, the 
Board must not only determine whether the veteran has a 
disability that is recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability is otherwise the result of 
active service.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v Nicholson, 19 Vet. App. 427, 431 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 
381 F.3d 1163 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  


Radiation Exposure

The veteran essentially maintains that service connection is 
warranted for testicular cancer because he was exposed to 
ionizing radiation while serving aboard nuclear submarines 
and his development of testicular cancer is attributable to 
this exposure.

The veteran's service records reflect that he was a nuclear 
power plant operator.  The records contain a report of his 
exposure to radiation during service.  That report showed a 
lifetime total effective dose of 0.476 rem.

The evidence of record includes an October 2001 statement 
from a physician at the VA Medical Center in Fort Harrison.  
He stated the veteran was currently receiving treatment for 
testicular cancer.  He opined that it was "as likely as not" 
that the veteran's cancer was the result of exposure to 
ionizing radiation while serving aboard nuclear submarines.  
He stated that the opinion was expressed on information 
obtained from publications at the Naval Health Research 
Center in San Diego.

In August 2003, VA's Chief Public Health and Environmental 
Hazards officer reviewed the veteran's records and responded 
to a memorandum from the Director of VA's Compensation and 
Pension Service.  The physician was informed that medical 
records show that in October 2001 a mass was found in the 
veteran's right testicle.  A pathology report noted the 
diagnosis of seminoma.  Reference was made to the medical 
opinion from the VA physician in October 2001.  It was noted 
that the veteran had served as a nuclear power plant operator 
in service and reported his radiation exposure during service 
showed a lifetime total effective dose equivalent of 0.476 
rem.  It was further noted the veteran had first been exposed 
to ionizing radiation at age 19, and the disease was first 
diagnosed about eight years after his last exposure.  It was 
noted testicular cancer was not a presumptive disability 
under 38 C.F.R. § 3.309(d).  The Chief Public Health and 
Environmental Hazards officer was asked to provide an opinion 
as to whether it was likely, unlikely, or as likely as not 
that the veteran's seminoma resulted from exposure to 
radiation in service.

The response was received later in October 2003.  The 
physician stated that the Committee on Interagency Radiation 
Research and Policy Coordination (CIRRPC) science panel 
report dated November 6, 1988, did not provide screening 
doses for testicular cancer.  It was remarked that no causal 
association between radiation exposure and cancer of the 
testes had been shown in epidemiological studies and the 
testis was felt to be relatively insensitive to cancer 
induction by radiation means.  A citation was made to Mettler 
and Upton, Medical Effects of Radiation, 2nd Edition, 1995, 
page 169.  Accordingly, the physician opined that it was 
"unlikely that the veteran's seminoma can be attributed to 
exposure to ionizing radiation in service, notwithstanding 
the previous medical opinion on file, which did not cite any 
specific scientific studies."

As a result, in a September 2003 communication the Director 
of VA's Compensation and Pension Service indicated that as a 
result of the medical opinion from the Undersecretary for 
Health, and following review of the evidence in its entirety, 
it is "our opinion that there is no reasonable possibility 
that the veteran's seminoma resulted from radiation exposure 
in service."

Initially, the Board notes that testicular cancer is not one 
of the diseases listed at 38 C.F.R. § 3.309(d), which 
provides for service connection by way of presumption based 
on exposure to ionizing radiation.  Testicular cancer is, 
however, listed as being a radiogenic disease under the 
provisions of 38 C.F.R. § 3.311.  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale" to support his or her opinion.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  In the present case, the 
VA physician who rendered the opinion in October 2001 did not 
refer to having had the opportunity to review the veteran's 
claims folders.  The physician stated that his opinion was 
expressed based on information obtained from publications at 
the Naval Health Research Center in San Diego.  The record 
includes a copy of a Naval Health Research Center Publication 
indicating that in general, testicular cancer in males in the 
Navy was the most common form of cancer.  Reference was made 
to a wide range of occupations with varying exposures to 
sunlight and other possible etiological agents occurring 
within the Navy.  The focus of the particular publication was 
on melanoma and not on testicular cancer.  The opinion from 
VA's Chief Public Health and Environmental Hazards officer in 
August 2003 was to the effect that no causal association 
between radiation exposure and cancer of the testes had been 
shown in epidemiological studies and the testis was felt to 
be relatively insensitive to cancer induction by radiation.  
Reference was made to a specific publication, one dealing 
specifically with medical effects of radiation.  The 
physician opined that it was unlikely that the veteran's 
seminoma could be attributed to his exposure to ionizing 
radiation in service, notwithstanding the previous medical 
opinion in the file.  That opinion was based upon a far 
greater review of the relevant evidence in the file and the 
Board therefore finds it is of greater probative value when 
compared with the October 2001 opinion.  

Based on the evidence and above analysis, it is the Board's 
determination that a grant of service connection is not 
warranted for the veteran's testicular cancer.  

The Board will now proceed to consider the claim on the basis 
of direct service connection.

As noted above, the Federal Circuit in Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994), determined that the regulations 
governing presumptive service connection for radiation 
exposure do not preclude a veteran from establishing service 
connection or proof of actual direct causation.  See Combee, 
34 F.3d at 1043.  The veteran has advanced no specific 
contentions concerning service connection, aside from claimed 
radiation exposure, discussed above.

The medical evidence of record does not show the onset of the 
testicular cancer for a number of years following the 
veteran's discharge from active service.  A lengthy period of 
absence of medical complaints for a condition can be 
considered as a factor in resolving a claim and weighs 
against a claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Neither the VA physician who began seeing 
the veteran in 2001 for his testicular cancer nor VA's 
Undersecretary for Health addressed the question of direct 
service connection.  Their comments were restricted primarily 
to the veteran's exposure to ionizing radiation in service.  
Accordingly, the Board finds the record does not support a 
claim of direct service connection since there is no evidence 
of continuity of symptomatology during service or for years 
thereafter regarding the presence of testicular cancer.  The 
veteran, as a lay person, is not qualified to opine on 
matters requiring medical knowledge, such as whether there is 
a causal relationship of any sort between any current 
testicular cancer and the veteran's active service on any 
basis.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay 
person is generally not capable of opinion on matters 
requiring medical knowledge).  Accordingly, service 
connection for testicular cancer is denied under any theory.


ORDER

Service connection for testicular cancer is denied.






	                        
____________________________________________
	Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


